Case: 4:19-cv-00112-AGF Doc. #: 295 Filed: 09/15/21 Page: 1 of 5 PageID #: 13459




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


DAVID DIXON, et al.                                )
                                                   )
                Plaintiffs,                        )
                                                   )
          vs.                                      )   Case No. 4:19-cv-0112-AGF
                                                   )
CITY OF ST. LOUIS, et al.,                         )
                                                   )
                Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ motion to amend the class definition

and create a sub-class. Doc. 258. For the reasons set forth below, the motion will be

denied.

                                     BACKGROUND

       The facts of this case are recited in detail in the Court’s previous Orders. See e.g.,

Doc. 95, 242, 243. To summarize, Plaintiffs were arrested and detained in St. Louis jails

because they were unable to afford bail. Defendants are the City of St. Louis, certain

City officials, and several judges of the 22nd Circuit. In January 2019, Plaintiffs filed

this class action under 42 U.S.C. § 1983 asserting that Defendants violated their

constitutional rights to equal protection and substantive and procedural due process by

detaining them after arrest without an opportunity to challenge the conditions of their

release. Plaintiffs requested certification of a class of “all arrestees who are or will be

detained in the Medium Security Institution (the Workhouse) or the City Justice Center

                                               1
Case: 4:19-cv-00112-AGF Doc. #: 295 Filed: 09/15/21 Page: 2 of 5 PageID #: 13460




(CJC), operated by the City of St. Louis, post-arrest because they are unable to afford to

pay a monetary release condition.” By Order dated June 11, 2019, the Court granted

certification of that class. Doc. 95.1

       In their original complaint, Plaintiffs alleged that the process by which Defendants

imposed bail at an arrestee’s initial appearance (held within 48 hours of arrest) was

unconstitutional in that arrestees did not get a meaningful hearing examining their ability

to pay, risk of flight, or danger to the public. In short, it focused on those individuals for

whom bail was set. On July 1, 2019, the Missouri Supreme Court adopted revisions to

Missouri Rule 33.01 governing pre-trial release conditions. The revised rule clarifies that

a court cannot impose cash bail absent an individualized assessment of an arrestee’s

financial circumstances, flight risk, threat to public safety, and consideration of

alternative release conditions. Detained defendants have a right to a review hearing

within seven days.

       In light of the new rule and to some extent in response to the present

lawsuit, Defendants instituted several changes in their pre-trial procedures.2 A

specialized division of the 22nd Circuit was created to conduct all bail hearings,

now held on the record, and arrestees are provided appointed counsel. A pre-trial

services coordinator attends bail hearings and assists judges with referrals to


1
       The class was subsequently modified, with the parties’ consent, to clarify that it did not
include individuals in custody pursuant to federal court orders or probation violation warrants.
Doc. 101.
2
        Email correspondence in the summary judgment record reflects that certain changes
instituted in the 22nd Circuit came about in direct response to Plaintiffs’ concerns and briefing in
this case. Doc. 267-2 at pp. 680, 682.
                                                 2
Case: 4:19-cv-00112-AGF Doc. #: 295 Filed: 09/15/21 Page: 3 of 5 PageID #: 13461




appropriate service providers as part of an arrestee’s release conditions (e.g.,

housing, treatment). The reporting forms used by bond commissioners to

interview arrestees and provide individualized information to the court were

expanded to cover relevant subjects of inquiry (e.g., financial resources, ties to

family and community, employment, behavioral health, flight risk, public safety).

Bond commissioners ceased the practice of recommending specific cash bail

amounts to the court. The court’s form orders were expanded to solicit findings

on the relevant factors and to include a menu of common release conditions (e.g.,

custodial placement, travel restrictions, electronic monitoring, drug testing,

substance abuse treatment, no firearms, house arrest, referrals to outside agencies).

Judges received training, and a bench book was created containing a script and

checklist covering relevant subjects of inquiry and information about social

services agencies for referrals. Despite these changes, Plaintiffs contend that

Defendants’ practices still fall short of constitutional standards in that judges fail

to apply proper evidentiary standards, make adequate findings, or articulate their

reasoning.

       On March 20, 2021, Plaintiffs filed the instant motion to amend the class

definition and to create a subclass. This motion was filed following the close of

all discovery and on the eve of the extended deadline for the filing of case-

dispositive motions. As relevant to this motion, Plaintiffs allege that Defendants

increasingly impose pre-trial detention orders without any bail condition

whatsoever, i.e., a “no bond” order, meaning the arrestee remains detained without

                                               3
Case: 4:19-cv-00112-AGF Doc. #: 295 Filed: 09/15/21 Page: 4 of 5 PageID #: 13462




the option to post bond at all. Plaintiffs thus seek to expand the class definition to

include all pre-trial detainees in the 22nd Circuit, whether detained by imposition

of excessive bail or by no-bond order, and to convert the originally certified class

into a sub-class. Doc. 258.

                                       DISCUSSION

       In support of their motion, Plaintiffs note that Rule 23 allows a court to amend a

class definition based on subsequent developments in the litigation. Amgen Inc. v.

Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 479 n.9 (2013) (for the general

principle); Roy v. County of Los Angeles, 2018 WL 3435417, at *3 (C.D. Cal. July 11,

2018) (amending the class after summary judgment to include individuals detained less

than 48 hours due to the same practices affecting those detained more than 48 hours).

Defendants assert that such an amendment is improper here because it comes too late and

constitutes a different lawsuit. Durand v. Hanover Ins. Group, Inc., 294 F. Supp. 3d 659,

685 (W.D. Ky. 2018) (“[I]t would be unfair to Defendants after years of costly litigation

to rule that Defendants must begin anew the process of investigating and discovering the

circumstances of an entirely new set of participants …”).

       The Court agrees with Defendants that Plaintiffs’ attempt to broaden the class to

include all detainees, regardless of circumstances, represents a material departure from

the factual and legal theories fueling the original complaint, which focused and even

depended squarely on detention due to the indigent status of class members. (“Every day

in the City of St. Louis, presumptively innocent individuals remain in jail simply because

they are too poor to pay for their freedom.” Doc. 1 ¶ 1.) For three years, Plaintiffs’

                                              4
Case: 4:19-cv-00112-AGF Doc. #: 295 Filed: 09/15/21 Page: 5 of 5 PageID #: 13463




central premise has been that Defendants fail to consider arrestees’ ability to pay. It

would be unfair at this late stage to allow Plaintiffs to expand the focus of the lawsuit to

include a wholesale challenge to the 22nd Circuit’s detention practices. Any such

endeavor must be brought as a separate action, perhaps in Missouri state court. See

Dixon v. City of St. Louis, 950 F.3d 1052, 1056 (8th Cir. 2020).

                                      CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Plaintiffs’ motion to amend the class is

DENIED. Doc. 258.


                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 15th day of September 2021.




                                              5
